Citation Nr: 1720676	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO. 13-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for leukocytoclastic vasculitis.

2. Entitlement to service connection for rheumatoid arthritis.

3. Entitlement to service connection for recurrent infections.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from May 1, 1978 to June 12, 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In March 2015, the Board remanded the claim to obtain private treatment records and Social Security Administration (SSA) records, and to afford the Veteran a VA examination. That development has been completed, and the case has now been returned to the Board for appellate consideration. 

As for the matter of representation, the record reflects that the Veteran appointed Alpha Disability Advocates as his representative in June 2010. In April 2015, the Veteran appointed Georgia Department of Veterans Service (GDVS) as his representative. The Board notes that in a March 2017 correspondence, the Veteran stated that he has not had representation since his initial claim. However, as no revocation of GDVS is on file, the Board continues to accept the appointment of GDVS as the Veteran's representative. 


FINDINGS OF FACT

1. The Veteran does not experience leukocytoclastic vasculitis that manifested during service or is otherwise related to his active military service. 

2. The Veteran does not experience rheumatoid arthritis that manifested during service or within one year of separation from service or that is otherwise related to his active military service. 

3. The Veteran does not experience recurrent infections that manifested during service or are otherwise related to his active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for leukocytoclastic vasculitis are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for rheumatoid arthritis are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3. The criteria for service connection for recurrent infections are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The VCAA provides that VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Here, VA has satisfied its duty to notify the Veteran. The record reflects that following the Veteran's claim for service connection, and prior to the initial adjudication of that claim in January 2012, the RO mailed the Veteran letters in August 2010, July 2011, and September 2011. Additionally, the RO contacted the Veteran after remand. The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA satisfied its duty to assist the Veteran in the development of his claim. The RO associated the Veteran's service treatment records (STRs), VA medical records, lay statements, and SSA records with his claims file. The Veteran has not identified any other relevant private treatment records or outstanding VA medical records for the RO to assist him in obtaining. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim and has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

The evidence of record also contains reports of VA examinations conducted in April 2016. Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. Here, the April 2016 VA examinations are adequate as they show the examiners considered the relevant history of the Veteran's disabilities and provided opinions with thorough supporting rationale.

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

The Board also finds compliance with March 2015 remand directives. Stegall v. West, 11 Vet. App. 268 (1998). In March 2015, this case was remanded to afford the Veteran a VA examination. The Veteran was afforded a VA examination in April 2016, and a review of the Veteran's claims file shows that all other required development has been accomplished in accordance with the Board's remand directives. Accordingly, additional remand is not warranted. The Board will proceed to address the merits of the claim.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has leukocytoclastic vasculitis, rheumatoid arthritis, and recurrent infections that are etiologically linked to service. Specifically, the Veteran contends that he became infected with serum sickness during air gun vaccinations in-service which in turn led to vasculitis and other claimed disabilities. January 2012 Statement; May 2012 Notice of Disagreement. The Veteran claimed that his in-service symptoms of breathlessness and chest pain were symptoms of serum sickness. 

The Veteran's March 1978 enlistment examination showed a normal clinical evaluation. The Veteran reported in the accompanying report of medical history that he was in good health, but had a history of asthma and shortness of breath. In June 1978, the Air Force provided the Veteran with a Medical Board Report stating that the Veteran had asthma which precluded him from military service. The report noted that the approximate date of origin was undetermined but preexisted service. It was noted that the Veteran stated "he never participated in vigorous physical activities because of shortness of breath." The report and corresponding service treatment records (STRs) indicated that in May 1978 the Veteran "after several days of [basic military training] ... developed symptoms of an upper respiratory infection as evidenced by coryza, low grade fever, and sore throat." The Veteran subsequently returned twice and was treated for bronchospasm due to a severe cough with shortness of breath. The Veteran was referred for an evaluation where it was determined that he had "intrinsic and extrinsic asthma."  

Post-service records in general show that the Veteran has been evaluated and treated for various medical complaints including leukocytoclastic vasculitis, rheumatoid arthritis, and recurrent infections of the skin. His treatment records do not contain opinions regarding the etiology of these disorders.

In November 2012, the Veteran's private physician submitted a letter on behalf of the Veteran. The physician stated that the Veteran had been his patient since 2008 and had a long standing history of leukocytoclastic vasculitis, chronic severe rheumatoid arthritis that comprises his immune system, and multiple recurrent septic joint infections. The physician noted that "per conversations with [the Veteran], it is thought that these chronic health problems are secondary to serum sickness acquired during active duty." 

Following the Board's March 2015 remand, the Veteran was afforded VA examinations for respiratory conditions, arthritis, infectious diseases, skin, and arteries and veins in April 2016. 

During the VA examination for artery and vein conditions, the Veteran was diagnosed with leukocytoclastic vasculitis beginning in 1989. The Veteran reported that he had skin problems since the age of 19. He reported painful lesions and rashes that would become sore and discolored and heal with scarring. The Veteran reported that a dermatologist performed a skin biopsy in 2010 that was positive for leukocytoclastic vasculitis. The examiner noted that the Veteran had multiple scars on his arms, a healing lesion on the right lower leg, and several areas of inflammation on the lower legs. 

Next, the Veteran was afforded a VA skin diseases examination. The examiner noted that the Veteran had leukocytoclastic vasculitis which caused a rash and secondary scarring of the skin. The examiner noted that the Veteran had mild erythematous tender papules on the arms and legs and cutaneous manifestations of collagen-vascular disease. The examiner opined that the leukocytoclastic vasculitis was most likely secondary to the Veteran's rheumatoid arthritis. 

During the VA infectious diseases examination, the examiner diagnosed staphylococcus infections diagnosed in 2013. The Veteran reported that he had several staph infections and that his infections were caused by vasculitis. The examiner noted the Veteran had a staph infection of the left ankle as attributed to a healing ulcer on the ankle. 

In the VA examination for non-degenerative arthritis, the examiner diagnosed rheumatoid arthritis with an onset in 1989. The Veteran reported initial joint pain and swelling of the knees, hips, hands, and wrists. The Veteran reported that he was not in the military when these symptoms began. At the time of the examination, affected joints included shoulders, hands, knees, ankles and hips, neck and back including deformity of the left hand and fingers, and daily pain in all of the affected joints. 

Lastly, the Veteran was afforded a VA examination for respiratory conditions. The Veteran reported that he began having difficulty with shortness of breath while on basic training. The Veteran reported that shortness of breath would occur both with exercise and rest. The Veteran contended that he developed vasculitis after he was immunized in-service. He reported that he developed a vasculitis type rash after immunization. Additionally, the Veteran stated that he developed shortness of breath that he believed was related to the vasculitis. The examiner remarked that lung volumes and diffusing capacity were mildly reduced, and that chest x-ray showed some scarring which could account for the decreased lung volumes and diffusing capacity. The examiner remarked that the chest findings may be due to the rheumatoid arthritis or a previous infection. 

Following physical examination and review of the record, the VA examiner opined that it was less likely than not (a 50 percent or less probability) that the Veteran's currently diagnosed leukocytoclastic vasculitis, rheumatoid arthritis, and recurrent infections were caused or aggravated by active service. In so finding, the examiner highlighted that the Veteran's records did not document any diagnosis, evaluation, or treatment of serum sickness. Regarding the Veteran's contention that his shortness of breath and chest pain in service were symptoms of serum sickness, the examiner opined that they were instead most likely due to the Veteran's asthma, which was indicated in both the Medical Board report and the Veteran's report of medical history. The examiner noted that the Veteran indicated that he would develop shortness of breath, and this history was consistent with exercise induced asthma. The examiner further opined that there is no medical evidence that immunizations cause or aggravate asthma. The examiner acknowledged that the STRs include documentation of an upper respiratory infection; however, the examiner opined that that in-service illness was not serum sickness, but rather a viral respiratory infection and wheezing for which the Veteran was treated. The examiner further opined that the Veteran's shortness of breath and chest pain in service were not due to serum sickness from air gun vaccinations and did not result in his current disabilities. 

Furthermore, the examiner opined that the most likely cause of the Veteran's vasculitis was rheumatoid arthritis. The examiner explained that rheumatoid arthritis is an inflammatory reaction around blood vessels and that several connective tissue diseases have vasculitis as a secondary presentation. The examiner explained that rheumatoid arthritis is a systemic connective tissue disease that frequently presents with vasculitis as a part of the illness. Further, the examiner indicated that connective tissue diseases are also frequently associated with immune dysfunction. As such, impaired immune function can result in secondary infections. The examiner thus concluded that the Veteran's recurrent infections were related to the immune function impairment caused by the rheumatoid arthritis and the immunosuppressive drugs he takes. In stating that the etiology of rheumatoid arthritis is unknown, the examiner referenced medical treatises.

First, there is no dispute that the Veteran has a diagnosis of leukocytoclastic vasculitis, rheumatoid arthritis, and skin infections. The diagnoses appear in many medical records throughout the record, including the April 2016 VA examinations. As such, the Veteran has a current disability, and the first prong of service connection has been met. 

The Board finds that the Veteran is not entitled to presumptive service connection for his rheumatoid arthritis. Rheumatoid arthritis was not diagnosed until 1989. The Veteran's STRs are negative for any arthritis diagnosis. Accordingly, the evidence does not show notation of a chronic condition of arthritis during service, nor within one year of service discharge. Therefore, service connection is not warranted on this basis. See 38 C.F.R. §§ 3.303 (b), 3.307(a), 3.309(a).

The Board will therefore focus its analysis on the second and third prongs of service connection on a direct basis. As for the second prong, the Board notes that the Veteran's service treatment records do not include a diagnosis of any of the three claimed disabilities. However, the Veteran contends in multiple statements that his disabilities are due to serum sickness incurred in-service due to air gun vaccinations. The Board notes that the Veteran's service treatment records do not reference serum sickness in diagnosis, evaluation, or treatment. However, the Board acknowledges that, as the Veteran contends, the STRs do indicate the Veteran had an upper respiratory infection, chest pain, and shortness of breath while in-service. 

Therefore, the Board turns to the final issue concerning entitlement to service connection on a direct basis, which is whether there is a causal relationship or a nexus between the present disability and the disease or injury incurred or aggravated during service. Here, upon review of the record, the Board finds that the probative evidence of record does not support a finding of a causal relationship between the Veteran's current diagnoses of leucytoclastic vasculitis, rheumatoid arthritis, or recurrent infections and his in-service shortness of breath and chest pain. In so finding, the Board acknowledges the November 2012 private physician's opinion but finds that it is an insufficient basis on which to grant service connection. This is so because the opinion is based entirely on the Veteran's own contentions concerning his belief that he developed serum sickness in service. As discussed below, the Veteran is not competent, as a lay person, to provide a diagnosis or etiological opinion as to a complex medical matter such as serum sickness, rheumatoid arthritis, or leukocytoclastic vasculitis. As such, the Board finds the November 2012 private opinion is outweighed by the April 2016 VA examination opinion, which is highly probative. 

The Veteran asserts that his complaints during service were the onset of his disabilities. While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute his in-service symptoms or incidents to his current diagnosed disorders, which are medically complex and require expertise to diagnose. Kahana v. Shinseki, 24 Vet. App. 428  (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009). Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Here, the question of the etiology of a complex auto-immune disorder such as rheumatoid arthritis and vasculitis requires medical knowledge to ascertain, and it requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause. In other words, mere observable symptomatology is insufficient. As such, the Board finds that the Veteran's statements as to how his disabilities were caused are not competent evidence as to a nexus.

Moreover, the VA opinion outweighs these lay assertions as it is based upon a complete review of the claims file, sets out a discussion of the medical questions, and is supported by adequate rationale. The VA examiner considered the Veteran's history of documented in-service injuries and complaints, the relevant history as contained in medical records from service onward, and the results of the clinical evaluation, and discussed the Veteran's symptoms in the context of that history. Also considered were the Veteran's beliefs that his disabilities were a result of serum sickness incurred in-service and evidenced by his in-service shortness of breath and chest pain. Thus, the VA examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current disabilities and their relationship to his military service. This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale. The Board thus assigns the opinions of the April 2016 VA examiner more probative value.

As the preponderance of the evidence is against the claims for service connection, the claims must be denied. For the reasons and bases expressed above, the Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for leucytoclastic vasculitis, rheumatoid arthritis, and recurrent infections. 



ORDER

Entitlement to service connection for leukocytoclastic vasculitis is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for recurrent infections is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


